Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 29,
2021.




                                     In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00550-CV


                     CESAR LENAY URBINA, Appellant

                                        V.

                         SANTANA CASAS, Appellee

               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1100739


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed April 17, 2019. On March 25,
2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                 PER CURIAM

Panel consists of Justices Wise and Bourliot and Former Justice Simmons.